Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2022

                                     No. 04-21-00560-CR

                                   Ronald GUILLORY Jr.,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR13486
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        After we granted the State’s first motion for an extension of time to file the brief, the
State’s brief was due on May 9, 2022. See TEX. R. APP. P. 38.6(d). On May 9, the State
requested a further extension of one day.
       The State’s motion is GRANTED; its brief is deemed timely filed. See id.

       It is so ORDERED on this 11th day of May, 2022.

                                                                        PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court